Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/04/2022 has been entered. This Office action is in response to the communication filed on 3/04/2022. Currently claims 1-2, 5-6, and 15-17 are pending in the application.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 15-17 are rejected under pre-AIA  35 U.S.C.102(a) as being anticipated over Fisker (US Patent Application Publication Number 2014/0051037 A1), hereafter, referred to as “Fisker”, 

Regarding claim 15-17, Frisker teaches a computer program product having a computer readable medium, said computer program product comprising the means for carrying out any of the steps of any of the methods listed therein (para. [0168]). Frisker also teaches to scan a denture form device comprising an arch-shaped base and a plurality of teeth disposed along the base; and generate a model of a patient's mouth, using a scan of the denture form device by teaching to crafting the preliminary model of the denture, which typically is hand crafted by a dentist or a dental technician based on model (equivalent to denture form device) of the patient's maxillary and mandibular arches (para. [0023]), and scanning, and obtaining a model of the patient's dental arch by 3D scanning (para. [0008]). Frisker also teaches that the process may be computer implemented (para. [0039]) using computer aided modeling and manufacturing (CAD/CAM).  Therefore, Frisker teaches a process that involves non-transitory computer readable medium containing program instruction to perform the modeling and manufacturing activities including the scanning activities.

Additionally, Frisker also teaches that the generation of the model comprises of generating a three-dimensional representation of the patient's mouth for display on a display screen by teaching the displaying of the model on screens in Fig. 10 (a-d). Furthermore, Frisker also teaches the use of occlusal or incisal surface information of the patient to model the denture (para. [0241], [0247]) and other physical, physiological, and anatomical constraints (equivalent to anatomical landmarks) (para. [0210]), and 3D representation of the teeth side in denture model (para. [0019]) of the patients mouth to generate the model.


Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, and 5-6 are rejected under pre-AIA  35 U.S.C.103 as being obvious over Fisker (US Patent Application Publication Number 2014/0051037 A1), in view of Schneider (US Patent Application Publication Number 2004/0248065 A1), hereafter, referred to as “Schneider”.

Regarding claim 1, Fisker teaches a method for creating a model of a patient’s mouth by creating a model of a structure of a denture of the patient (that includes the corresponding dental arch), the method comprising the steps of obtaining a first 3D representation of at least a part of a preliminary model of the denture (para. [0004-0005]), which would ultimately overcome, and remedy the cumbersome process of making a denture, that would generally take several attempts and two to six weeks to get the denture made, which is neither user friendly nor customizable (para. [0003]). Fisker teaches that the method starts with crafting the preliminary model of the denture (equivalent to first denture form device), which typically is hand crafted by a dentist or a dental technician.  The preliminary model of the denture may be a try-in denture, a diagnostic wax-up, a temporary denture etc. (para. [0023]). Frisker also teaches that consequently the model be virtually provided and designed based on obtaining a preliminary model of a denture, and by scanning, or by obtaining the patient's dental arch, and by scanning such as 3D scanning (para. [0008]). Fisker further teaches that after the structure has been provided the denture can be finalized by manually adapting the preliminary model of the denture (para. [0024]).  Therefore Frisker teaches to use an existing denture form to conform to a shape and fit of a patient's mouth, and use the 3D scanning process to generate a model for the patient's mouth.

Frisker also teaches in Fig. 2(a-c) examples of manufactured denture devices having of an arch-shaped base, and a plurality of teeth, which are disposed along the base that are manufacture based on the modeling from denture form device.  Therefore, it would have been 

Fisker further teaches the manufacturing of the final denture and the solid base attaching the denture in the mouth of the patient (para. [0002]). Frisker also teaches that the solid base must be perfectly fitted to the final denture and the mouth of the patient. Fisker also teaches in Fig. 11 that the arch-shaped base is integrated with the plurality of teeth such that they form a uniform structure. Additionally, Schneider teaches in Fig. 1 the formation of a flange (element 30) in the denture structure.

But Frisker fails to explicitly teach the modification to be made to the denture (form device) based on the trial of the dentures on the patient by subjecting it to specific temperatures to make it malleable, in order to make a better and compatible model for the mouth of the patent which would be used to make a denture for the patient. 

However, Schneider teaches the concept of modification of the denture, as the dentures are tried on the patient for a better fit (abstract).  Schneider teaches to place the denture in warm water for a few minutes and is placed into the mouth and will form directly, molding to the gums. The bite will adjust itself to the opposing bite allowing the denture to balance between the fit and the occlusion, providing a better fit (para. [0019]).  Schneider also teaches to subject the denture from approximately ambient temperature (18-21 degrees C) (66-71 degrees F) to approximately less than 100 degrees C (approximately 212 degrees F (para. prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range. Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30.

Regarding claim 2, Frisker teaches that generating the model comprises of scanning the adapted denture form device, and generating based on a scan of the adapted denture form device a three-dimensional representation of the patient's mouth for display on a display screen by teaching to obtain a preliminary model of a denture, then by using techniques such as by scanning. Frisker teaches to obtain the model of the patient's dental arch, and also scanning such as by 3D scanning (para. [0008]). Frisker teaches in Figs. 10 (a-d) the use of display screens to view the models on a display screen.


Regarding claim 5, Fisker teaches the 3D scanning, such as scanning intra orally, impression scanning, model scanning, cast scanning, CT scanning and/or the like scanning methods (para.[0046]) of the model (equivalent to denture form device) of the patient's maxillary and mandibular arches (para. [0023]) to create the model for the patients mouth in order to manufacture the denture. The method involves using the model of the patient’s maxillary and mandibular arches which is a representation of the impression of the patient’s mouth. Frisker also teaches the use of occlusal or incisal surface information of the patient to model the denture (para. [0241], [0247]) and other physical, physiological, and anatomical constraints (para. [0210]) of the patients mouth.

Regarding claim 6, Frisker teaches to use an existing denture form to conform to a shape and fit of a patient's mouth, and use a scanning process to generate (using the adapted model denture device, equivalent to denture form device) a model for the patient's mouth. Frisker also teaches that the preliminary model of the denture is typically hand crafted by a dentist or a dental technician based on model of the patient's maxillary and mandibular arches (para. [0023]). Fisker further teaches the 3D scanning, such as scanning intra orally, impression scanning, model scanning, cast scanning, CT scanning and/or the like scanning methods (para.[0046]) to create the model for the patients mouth in order to manufacture the denture. Additionally, as explained earlier, Schneider teaches the concept of modification of the denture, as the dentures are tried on the patient for a better fit (abstract).  Schneider teaches artificial dentures (upper denture, and lower denture, corresponding to maxillary and mandibular arches) containing a layer of a dental reline material (para. [0019]), and that the part of the  degrees C (approximately 212 degrees F) (para. [0034]), it would have been obvious to subject the denture form device (second device), also to a temperature between 100 degrees Fahrenheit to 212 degrees Fahrenheit.

Responses to Arguments

Applicant’s amendment and argument filed on 03/04/2022 for the 103 rejections has been fully considered.  The amended independent claim 1 has been considered, but is not 

Upon further consideration, a new ground of rejection (35 USC § 102) is imposed on claims 14-17, by withdrawing the previous (35 USC § 103) rejection. Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on Monday to Friday from 9.00 am to 6.00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742